Citation Nr: 1530015	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hyperlipidemia also claimed as high cholesterol.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus, to include whether separate compensable evaluations are warranted for erectile dysfunction and bilateral cataracts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension and a separate compensable rating for cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for hyperlipidemia was denied by a March 2004 rating decision that was not appealed.  The Veteran was informed of the decision, and new and material evidence was not received within a year of that decision.

2.  Evidence received subsequent to the March 2004 rating does not relate to an unestablished fact necessary to substantiate the claim for service connection for hyperlipidemia, also claimed as high cholesterol, and does not raise a reasonable possibility of substantiating the claim.

3.  Service connection for hypertension was denied by an October 2007 rating decision.  There was notice but no appeal or submission of new and material evidence within 1 year of that decision.

4.  Evidence and argument received since the October 2007 rating decision is not cumulative and raises a reasonable possibility of substantiating the claim.

5.  A continuing left knee disability was not manifested during service or during training duty, and is not shown to be related to active service; left knee arthritis was not manifested within a year of separation from active service.

6.  At no time during the appeal period has the Veteran's diabetes mellitus required regulation of activities.

7.  At no time during the appeal period has the Veteran been shown to have deformity of the penis.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision which denied a claim for service connection for hyperlipidemia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for hyperlipidemia, also claimed as high cholesterol, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The October 2007 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

4.  New and material evidence has been received and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  A chronic left knee disability was not incurred in or aggravated by active service or active duty for training.  Left knee arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2014).

7.  The criteria for a separate compensable evaluation for erectile dysfunction have not been met at any time during the appellate period. 38 U.S.C.A. 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Request to Reopen Previously-denied Claim

The Veteran seeks to reopen his claims for service connection for hyperlipidemia, also claimed as high cholesterol and for hypertension.  In a decision dated in March 2004, the RO denied the Veteran's claim for service connection for hyperlipidemia.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  Thus, the March 2004 decision is final.  

The Veteran's application to reopen his claim of service connection for high cholesterol was received in December 2008.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that the RO reopened the claim for service connection for high cholesterol but denied the claim on its merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claim.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The December 2003 rating decision denied service connection for hyperlipidemia on the basis that hyperlipidemia was not considered an actually disabling condition.  The evidence received subsequent to the December 2003 rating decision is either duplicative or cumulative of records previously in the claims file, and/or does not address whether the Veteran has a disability manifested by high cholesterol.  Hyperlipidemia, or high cholesterol, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The record in this case contains no evidence suggesting that hyperlipidemia or high cholesterol causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Although hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has elevated hyperlipidemia/high cholesterol.  The law simply does not provide benefits for elevated laboratory findings without a disability.

Accordingly, the Board finds that the evidence received subsequent to the March 2004 rating decision is not new and material and does not serve to reopen the claim.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for hyperlipidemia/high cholesterol, the benefit of the doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, in an October 2007 rating decision service connection for hypertension was denied.  The appellant did not appeal that decision.  It was essentially held that there was no evidence of hypertension in service or within 1 year following separation from service.  Moreover, it was held that there was no relationship between the service connected diabetes and hypertension.

At that time both the Veteran's hypertension and his diabetes were well controlled.  Evidence since then has indicated at various occasions that the hypertension and diabetes have been determined to be not well controlled.  This evidence coupled with citations to more recent studies concerning relationships between diabetes and hypertension submitted by his representative on appeal, constitute new and material evidence, warranting reopening of the claim.  Further development on the merits will be set out in the Remand section below.

Service Connection

The Veteran seeks service connection for a left knee disability.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training, or injuries suffered during inactive duty training to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means active duty for training.  Active duty for training is full time duty for training purposes performed by Reservists and National Guardsmen.  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  Inactive duty training includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen.  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

The record shows that the after his active service, the Veteran had service in the Army National Guard from August 1973 to August 1996.

To the extent the Veteran is alleging that his current left knee disorders are a result of injury during his time in the Army National Guard, the Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  To establish status as a "Veteran" based upon a period of active duty for training, the claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of active duty for training or that he was disabled from injury incurred or aggravated in the line of duty during that period of inactive duty training.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The Veteran in this case is a "Veteran" based on his active duty service in the Army from August 1969 to August 1971.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  But to the extent his claims, instead, are predicated on his Army National Guard service, he must establish that he qualifies as a "Veteran" for those periods of service before any compensation may be awarded.  

The first question that must be addressed, therefore, is whether incurrence of a chronic left knee disorder is factually shown during service.  

The service treatment records for the Veteran's period of active duty from August 1969 to August 1971 are absent complaints, findings or diagnoses of left knee problem during service.  On the clinical examination for separation from service, the Veteran's lower extremities were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a left knee disorder during active service from August 1969 to August 1971. 

Army National Guard records indicate that the Veteran injured his left knee in August 1977 in the line of duty and suffered a bruised tibial tuberosity.  Despite findings of a left knee injury in August 1977, however, the Board cannot conclude a "chronic" left knee condition was incurred during his National Guard service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of arthritis was not within the first year of the Veteran's discharge from active service from August 1969 to August 1971.  The presumption does not apply to claims based on active duty for training or inactive duty training service.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran clearly has a current left knee disability.  At the June 2009 VA examination, the examiner diagnosed the Veteran as having status post left knee arthroscopy for medial collateral ligament injury.  In addition, VA medical records indicate that x-rays show left knee osteoarthritis.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the current left knee disability and military service or training duty.  No medical professional, however, has ever related this condition to the Veteran's military service.  The June 2009 VA examiner opined that the Veteran's left knee disorder was less likely as not (less than 50 percent probability) caused by or a result of the noted trauma in service.  The examiner explained that the Veteran did not report the incident found in the service treatment records.  He reported a different incident not found in the service treatment records.  The Veteran reported that he was on military duty for a weekend in 1995 and stepped into a fox hole that was camouflaged.  Because of the ending of the weekend, he just went home.  At the end of the night, his knee swelled up, and he treated it with elevation and ice.  The Veteran reported that as time went on, every so often it "puffed up" on him and he could not take the pain any longer.  The Veteran also reported reinjuring his knee in 1997 while stepping off a ramp.  The Veteran reported that he went to get help and the doctor found out that he reinjured a ligament on the left side of the knee.  The Veteran stated that he now has arthritis in that knee.  The examiner also noted that a review of available private records suggest that left knee injury was due to a Workman's Comp case.  Even assuming a training injury in 1995 continuing impairment is not credibly shown.  If the appellant was having significant impairment it is presumed that he would have sought treatment prior to the work injury.  Thus, there is no showing of continuing impairment related to service or training duty.

The Board notes that the Veteran's representative argues that the June 2009 VA examination in inadequate as the rationale for the unfavorable opinion was in large part noted to be that there was no formal documentation of the 1995 injury reported by the veteran.  The Veteran's representative argues that the veteran is competent to attest to the ongoing nature of the left knee issues following the 1995 fall, including the fact that he required surgical correction in 1997.

In this case, the Board finds the Veteran's reports of a 1995 fall and continuity of knee issues following such a fall are not credible.  Of record is a January 2007 Independent Medical Evaluation which notes that the Veteran reported that he had no injuries to his knees and no prior problems until he was involved in an incident in 1997 while on a catwalk at work.  This is inconsistent with his assertion that his knee problems began in 1995 because it is reasonable to conclude that if he believed that he had such pain since 1995, he would have informed the medical examiner about it at that time.

Thus, the record is absent evidence of a chronic disease or injury responsible for the Veteran's left knee disorders during active duty service, active duty for training, or inactive duty training; evidence of left knee arthritis within a year following active service from August 1969 to August 1971, credible evidence of continuity of symptomatology, and medical evidence of a nexus between the Veteran's current left knee diagnoses and his active duty service, active duty for training, or inactive duty training.  

The Veteran contends that his current chronic left knee disorder is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of his current chronic left knee disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's type II diabetes mellitus is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

The Board has reviewed the evidence of record and finds no support for the assignment of the next-higher 40 percent evaluation for any portion of the rating period on appeal. 

The Veteran underwent VA examination in May 2009 at which time he reported visiting his diabetic care provider every six months.  He also reported taking oral medication and one injection of insulin daily but denied episodes of hypoglycemia or hospitalization related to hypoglycemia and only one episode of ketoacidosis back in 2005, prior to the period under appeal.  The Veteran reported exercising regularly with no absence or restrictions of activities of daily living or from an employment standpoint on account of his diabetes mellitus.

The Veteran underwent VA examination in May 2015 at which time it was noted that more than one injection of insulin was required per day but that regulation of activities were not required as part of medical management of diabetes mellitus.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than twice per month and that no hospitalizations for episodes of ketoacidosis of hypoglycemic reactions were required for the prior 12-month period.

There is no dispute that the Veteran requires insulin and a restricted diet to control his diabetes mellitus; however, the evidence of record fails to demonstrate that his diabetes requires a regulation of activities.  38 C.F.R. § 4.119.  The record clearly shows that the Veteran has been encouraged by his healthcare providers to eat healthy, take his medication, and exercise. 

The Board has also considered whether a separate evaluation for any compensable complication of the Veteran's diabetes.  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014). 

With respect to erectile dysfunction, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating applies where the evidence demonstrates penis deformity with loss of erectile power.  Although the veteran has been diagnosed with erectile dysfunction, there is nothing in the record to indicate that any deformity of the penis exists.  At the May 2014 VA examination, the Veteran reported normal anatomy with no penile deformity or abnormality.

Therefore, the Veteran's overall disability picture is not found to be commensurate with the criteria for a 20 percent evaluation under Diagnostic Code 7522.  Although no alternate diagnostic codes are applicable, it should be noted that the Veteran is receiving a special monthly compensation pursuant to 38 U.S.C.A. § 1114(k), and 38 C.F.R. § 3.350(a), on account of loss of use of a creative organ. 

With respect to bilateral cataracts, there is conflicting evidence of record, and the matter will be addressed in the Remand section below. 

Additional Considerations

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2013).  In the present case, the Board finds no evidence that the Veteran's service-connected diabetes mellitus, presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1). 

The criteria pertaining to diabetes mellitus in the Rating Schedule focus on requirements of insulin, restricted diet, and regulation of activities.  The criteria pertaining to erectile dysfunction in the Rating Schedule focus on loss of erectile power.  As discussed above, the symptomatology set forth in the rating schedule describes the Veteran's current disability picture. 

Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted. Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a total disability evaluation based on individual unemployability due to service connected disorders is warranted as a result of that disability.  

In the present case, Social Security records indicate that the Veteran filed a claim for benefits indicating that he was first unable to work in February 2007 due to his left knee problems and his diabetes.  The Veteran noted that he was unable to stand for very long before he knee swelled and he had tremendous pain.  The Veteran also noted limited standing and no lifting, climbing, squatting, or kneeling.  In this case, the Veteran has not indicated that he is unemployable solely as the result of his service-connected diabetes mellitus.   

As such, there is no evidence of record that reasonably raises a claim of entitlement to a total disability evaluation based on individual unemployability due to his service connected disorder.



ORDER

New and material evidence not having been received, the claim of service connection for hyperlipidemia, also claimed as high cholesterol, is denied.

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Entitlement to service connection for a left knee disability is denied.

Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus is denied.

Entitlement to a separate compensable evaluation for erectile dysfunction is denied.


REMAND

With respect to the issue of entitlement to service connection for hypertension, it is noted that there is new evidence concerning the control of the Veteran's hypertension and diabetes.  That, with the additional citations made by his representative raise the need for a more recent opinion/examination, especially as to the question of secondary service connection.

As to the question of a separate compensable rating for cataracts, additional development is indicated.

At the VA examination in May 2015, preoperative cataracts were present, but the examiner opined that there was no decrease in visual acuity or other visual impairment attributable to such cataracts.  The cataracts have been associated with his diabetes.  The examiner noted that the cataracts did not decrease visual acuity, but corrected distance vision bilaterally was to 20/50 bilaterally, which would warrant a compensable rating if the impairment was due to the cataracts.  The examiner did not ascribe the impairment to the diabetes, nor was other explanation offered, thus further opinion is needed prior to entry of a decision on this matter.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hypertension that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  

2.  The medication records should be forwarded to a qualified examiner to review the matter of the nature and etiology of the Veteran's hypertension.  If it is determined that an examination is needed to make a full response, such examination should be scheduled.

After reviewing the available records, and examining the Veteran as needed, the examiner should enter an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension had its onset or is related to active service.  The examiner is also asked to comment, given the current findings of diabetes and hypertension, and more recent studies, whether the service connected diabetes caused or aggravated (permanently made worse) the hypertension beyond the normal course of the disease.  If aggravation is found, the degree of aggravation should be set out if possible.

3.  Return the eye examination to the examiner who entered the May 2015 findings.  An addendum opinion should be requested, to include a clear explanation as to the finding of a 20/50 corrected distant vision.  Specifically, it should be indicated whether the impairment is due to the cataracts or other findings such as refractive error.  A complete medical rationale should be set out for all conclusions reached.

4.  After any additional development necessary is accomplished, these issues should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


